Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 1 of 6

UNITED STATES’ LIST OF EXHIBITS

UNITED STATES vy. THOMAS ALAN ARTHUR

JUDGE DAVID COUNTS

WESTERN DISTRICT OF TEXAS

NO. 4:19-CR-774

DATE: January 19, 2021

 

 

 

 

 

 

 

 

B — Story Locations

 

 

 

 

 

GOV DESCRIPTION OF OBJECT OR | IDENTIFIED | EVIDENCE RULING | WITNESS ON STAND
ITEM
9/25/2019 Screen capture — holm Hed
1 S . Ewan, Jeremy
creen names — 8:08 /
1/20/21
9/25/2019 Screen capture — / lds Hf .
2 Forum registration — 5:18 ) J» po Ewan, Jeremy
Ton Heo
3 9/25/2019 Screen capture — my Ewan. Jerem
Member services — 2:06 A peeremny
9/25/2019 Screen capture — / vee
4 Stories — 5:29 _y Ewan, Jeremy
A— Story 1- “A Spectacle to
—. @ Beat All Others” by babyNpop 5a Ewan, Jeremy
op B — Story Locations Nishida, Brian
~ 2
ae mS Word clad, Downie, Alice
_ . _« ” ed
A — Story 2— “Baby Wank” by Adri 1% Ewan, Jeremy
Evil Dad )/ Jo, .
cag /2G/( | Nishida, Brian

Downie, Alice

 

 

 
Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 2 of 6

JUDGE DAVID COUNTS

WESTERN DISTRICT OF TEXAS

UNITED STATES’ LIST OF EXHIBITS

UNITED STATES v. THOMAS ALAN ARTHUR

NO. 4:19-CR-774

DATE: January 19, 2021

 

 

 

 

 

 

 

 

 

 

 

A—Story 3 — “Buttfucking a 10- Nd ne He .
Year-Old Girl” by Steven Seven pen Ewan, Jeremy
TAG / 2O/ A Nishida, Brian
, Bb B — Story Locations :
D4 | aime. Downie, Alice
A-—Story 4— “Replacing My Adm Hed
Wife — She Had it Coming” by ‘ / | Ewan, Jeremy
sag BabyRaper Via 6/2 / | Nishida, Brian
ne B B — Story Locations Downie, Alice
= Wordiclowd
A- Story 5 — “The Baby Adm tea ean, Jomony
of Mangler” by Lachurna ; J Nishida. Brij
Pe 2 B _ Story Locations 2 Of f 1snl a, man
Ww OO Downie, Alice
4 “WEWord clone
. dn, hed \ Ewan, Jeremy
A - Drawing 1 — Netman169 pea" ae
10A-B . " . ° men = Nishida, Brian
Le B — Drawing locations a0 ; ;
A Downie, Alice
= . Z Fig ~ & E ’ oJ i
A - Drawing 2 — Girls_suck Alte Hed we aiid
11A-B B_D az locations [2 o/> , | Nishida, Brian
— Drawing locati f
a” 6 Downie, Alice

 

 
Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 3 of 6

JUDGE DAVID COUNTS

WESTERN DISTRICT OF TEXAS

UNITED STATES’ LIST OF EXHIBITS
UNITED STATES v. THOMAS ALAN ARTHUR
NO. 4:19-CR-774

DATE: January 19, 2021

 

12A-B

A- Drawing 3 — Loadthemule
B — Drawing locations

i dn Hed Ewan, Jeremy

) /30 / Nishida, Brian
af Downie, Alice

 

Adm, ‘He-{| Ewan, Jeremy

 

 

 

 

 

13 Articles of Incorporation Yo 5 b / Nishida, Brian
Downie, Alice
—_ of Te Hed
14 ae of Story Names — Summary Adr Nishida, Brian
art 26 />
tp Summary Charts a i ” ” Hed | Nishida, Brian
YoG6/5(
16A- 30 photos from November 7, Adm Hed E j
16DD | 2019 residential search i/>. Oo /> / wan, Jeremy
Ewan, Jerem
17 Instructions on uploading to Mr. Admitted y

Double

 

Ve Oo As / Nishida, Brian

Downie, Alice

 

 

 

 

 

 
Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 4 of 6

JUDGE DAVID COUNTS

WESTERN DISTRICT OF TEXAS

UNITED STATES’ LIST OF EXHIBITS

UNITED STATES v. THOMAS ALAN ARTHUR

NO. 4:19-CR-774

DATE: January 19, 2021

 

Authors Balance Report (129
pages)
e W9info (1999 & 2000)

Adm. Hed

20/3

 

 

 

 

 

 

e Aug99 . .
18 ¢ Balance Aug_Oct 2002 Downie, Alice
e Balance Aug_Oct 2003
e Balance Aug_Oct 2004
e Balance Aug_Oct 2005
Hed
19 Tax records summary chart Adm Downie, Alice
/a.0/>-1
Letter to accountant — Adm. te d
20 Downie, Alice
Scott2002.doc } /2 of. of
Letter to accountant — A
291A-B e Scott2003.doc Adon fled Downie, Alice
° Scott2_2003.doc V0/x1
Letter to accountant — 4 d, om, ? el . .
22 Downie, Alice
Scott2007.doc 26 1
_ A Hed
23 Letter to accountant dn Downie, Alice

Scotttax2011.doc

 

2-0/1

 

 

 

 

 

 
Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 5of6

UNITED STATES’ LIST OF EXHIBITS
UNITED STATES v. THOMAS ALAN ARTHUR
JUDGE DAVID COUNTS NO. 4:19-CR-774

WESTERN DISTRICT OF TEXAS DATE: January 19, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

A dm; Hed Ewan, Jeremy
24 Mr. Double website Nishida, Brian
or W> :
A /- of>- ( Downie, Alice
ldo
25A-°E | Aerial photos pre-SW Anu hed Ewan, Jeremy
Y2ofo
Adan H ed
26A-R | Interview of Thomas Arthur ‘ Pearson, Derek
Vf20/ >t
LNK mes Bal R Aolm, Hed Ewan, Jeremy
. uthors Balance Report - 4: :
27A-C Child Raper V/s 30/21 Nishida, Brian
Ally and Her Dad Downie, Alice
Sitema2.gif (Sitemap of Mr. Balm, Hed 4:
28 Double website) \/a-0/9-/ Nishida, Brian
29A- Adm, Hed Ewan, Jeremy
M Emails from Mr. Double > O YA / Downie, Alice
Adm ted | wan, Jerem
. , y
30 Ft. Davis Bank records i 130 / 3. / Downie, Alice

 

 
Case 4:19-cr-00774-DC Document 103 Filed 01/19/21 Page 6 of 6

UNITED STATES’ LIST OF EXHIBITS

UNITED STATES v. THOMAS ALAN ARTHUR

 

 

JUDGE DAVID COUNTS NO. 4:19-CR-774
WESTERN DISTRICT OF TEXAS DATE: January 19, 2021
31A- Adlm, Hed Ewan, Jeremy
D Forum posts from Mr. Double 3 o/>/ Downie, Alice
a Ve Hed
32 Aerial photo Adin Ewan, Jeremy

} 3-6 42+ | Downie, Alice

 

Adm, tHed| Ewan, Jeremy
33A-°B | Story codes Vo 6f> / Downie, Alice
Nishida, Brian

 

 

. . Al me tHledl
34 Stipulations Ewan, Jeremy
'/20/>-1
A, Adm, hed Ewan, Jeremy
# 35A-i1 | Stories if J: Downie, Alice
?°/>( | Nishida, Brian

 

 

 

 

 

 

 

 

 

 
